Peck, P. J.
(dissenting). In the setup of these corporations and relation of the members, as constituted by the parties, it seems to me inadmissible to submit to arbitration the removal of either party from his position in the corporations. The complaining party is not without a remedy. A derivative stockholder’s action or arbitration is available to secure an accounting for any misconduct, or if the complaining party wishes to terminate the business relationship he may do so through a dissolution proceeding. But in view of their contract for an equal voice in the management of the corporations, it would not seem allowable, through the medium of arbitration, for one party to exclude the other from the management and gain exclusive control for himself. Nor does it seem feasible to determine or control the relation of the parties to the management in this way. I dissent and vote to reverse and grant the motion to restrain arbitration.
Cox and Bebgan, JJ., concur with Bbeitel, J.; Peck, P. J., dissents and votes to reverse and grant the motion in an opinion in which Bastow, J., concurs.
Order affirmed.